DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 2/2/2022, with respect to claims 1, 3-5, 7-8, 10, 14, 16, 23-24, 26, 28, and 85 have been fully considered and are persuasive.  The rejections of claims 1, 3-5, 7-8, 10, 14, 16, 23-24, 26, 28, and 85 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 7-8, 10, 14, 16, 23-24, 26, 28, and 85 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, 7-8, 10, 14, 16, 23-24, 26, 28, and 85 are allowable over the prior art because the Examiner found that none of the cited prior art disclosed at least one thermoplastic polymer selected from one or more of acrylonitrile butadiene styrene (ABS), polyether sulfone (PES), polyetherether ketone (PEEK), polyphenylene oxide (PPO), polybutylene, polyethylene terephthalate (PET), polybutylene terephthalate (PBT), polymethyl methacrylate polyester, and poly(methyl methacrylate) (PMMA) in combination with the rest of the claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792